Citation Nr: 1821268	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing. A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1. The Veteran did not have in-country service in the Republic of Vietnam, did not serve aboard a naval vessel known to have operated in the inland waterways of the Republic of Vietnam, and was not otherwise exposed to herbicides while in active service.

2. The preponderance of the evidence reflects that the Veteran's Parkinson's disease was not incurred in or caused by any incident of active duty service and is not otherwise related to the Veteran's active duty service.


CONCLUSION OF LAW

The Veteran's Parkinson's disease was not incurred in or aggravated by active service, and is not presumed to have been incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As there is no indication in the evidence that the Parkinson's disease is related to service, there is no duty to provide the Veteran with a VA examination. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including an organic disease of the nervous system, may be presumed to have been incurred in service if they manifest to a compensable degree within one year following the active military service. 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Moreover, for such diseases, an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology. See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Post-service treatment records dated many years after active service show a diagnosis of Parkinson's disease. See June 2011 private medical records. 

The Veteran contends that he has Parkinson's disease due to Agent Orange exposure during his service on the USS Oriskany. See March 2017 Board Hearing Testimony p. 3. The Veteran explained that he came into contact with Agent Orange through the supplies aboard the ship, from the wind drift from land-based air spraying in Vietnam, and from the water distillation process used on the USS Oriskany. Service personnel records demonstrate that the Veteran did serve on the USS Oriskany for a period of time. 

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e), to include ischemic heart disease and Parkinson's disease, if manifested to a compensable degree at any time after active service. 38 U.S.C. 
§ 1116(a)(1); 38 C.F.R. § 3.307 (a)(6)(ii).

For veterans who served in the U.S. Navy during the Vietnam era, VA distinguishes between the "brown water" Navy, which consisted of usually smaller vessels that operated on the inland waterways of Vietnam, and the blue water Navy, which consisted of larger gun line ships and aircraft carriers operating on the blue-colored waters of the open ocean. VA Training Letter 10-06, at 4 (Sept. 9, 2010). VA has defined inland waterways to include "rivers, estuaries, canals, and delta areas 'inside the country.'" Gray v. McDonald, 27 Vet. App. 313 (2015). VA does not include in the definition of inland waterways "open deep-water coastal ports and harbors where there is no evidence of herbicide use." Id. at 321-22.

In a July 2012 formal finding, the Joint Services Research Center (JSRRC) determined that there was no evidence that the Veteran was ever in Vietnam or exposed to Agent Orange. While the USS Oriskany was operating in the waters off the coast of Vietnam, it never operated on inland waterways or docked in Vietnam.

A thorough review of articles submitted by the Veteran regarding the USS Oriskany does not reflect that it is a part of the list of "brown water" ships, nor is there any indication that it docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew. There is no evidence of such service in the Veteran's service personnel records either. Further, the Veteran has never alleged that he actually stepped foot in Vietnam at any time.

Service exclusively offshore on the open ocean is not considered service in the Republic of Vietnam for purposes of the presumptive provisions pertaining to exposure to herbicides. Haas v. Peake, 525 F.3d 1168, 1192 (Fed. Cir. 2008). In view of the foregoing, the Board must find that the record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange. Therefore, herbicide exposure may not be presumed based on service in Vietnam. See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 
	
Regarding direct exposure to Agent Orange, the Board finds that the evidence of record does not indicate that the Veteran came into contact with herbicides while stationed offshore on the USS Oriskany. The Board notes his contentions that Agent Orange was transmitted to the ship through the air, was stored on the ship, and was present in the ship's water distillation process. However, a May 2009 memorandum issued by the JSRRC summarized its negative findings regarding the existence of evidence that Navy ships transported tactical herbicides from the U.S. to Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides. Additionally, the USS Oriskany is not listed as a vessel associated with exposure to herbicide agents. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (June 15, 2016). As for the Veteran's testimony that he came into contact with Agent Orange that was transported through the wind drift, this evidence is lacking in competency and is of little probative weight. Therefore, because there is insufficient evidence of direct exposure to herbicides during his service, there is no means of granting presumptive service connection for Parkinson's disease.

Notwithstanding the foregoing, the Veteran is not precluded from seeking service connection on a direct theory of entitlement. See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records do not reflect any complaints or treatment for symptoms suggestive of Parkinson's disease.

The Board has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303 (b) (2017), based on chronicity and continuity. See Walker, supra. However, there is no indication of chronicity and continuity of Parkinson's disease symptoms from service to the present. Additionally, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of Parkinson's disease during or within one year of separation from service. Therefore, service connection is not warranted under such theories of service connection.

The Board notes that the Veteran has submitted private medical records related to his original diagnosis and treatment for his Parkinson's disease by Dr. D. S. However, these records are silent regarding a potential nexus between his currently diagnosed Parkinson's disease and his military service. Thus, there is no evidence of record indicating that this diagnosis is related to the Veteran's active duty service.

Consideration has been given to the Veteran's personal assertion that his Parkinson's disease is related to service. However, while lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The disability at issue is not a condition that is readily amenable to probative lay comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Accordingly, the lay evidence does not constitute competent evidence and lacks probative value. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for Parkinson's disease. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). As such, the appeal is denied.


ORDER

Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


